DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
3.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), which papers have been placed of record in the file.  
Information Disclosure Statement
4.	Information disclosure statements (IDS), submitted November 30, 2011 and December 8, 2001, have been received and considered by the examiner. 
Claim Interpretation
5.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
6.	The claim preambles in Claims 1-12 recite a “rechargeable battery subunit comprising a rechargeable battery”.  The term “subunit” does not carry patentable weight since there is nothing in the claim that requires any other structural feature that is associated with a unit comprising a “subunit” (such as a battery module).
Claim Objections
7.	Claim 13 is objected to because of the following informalities:  “directly neighboring battery electrically contact each other” is grammatically incorrect and should likely read “directly neighboring battery subunits”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

8.	Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
9.	Claim 1 recites “the battery unit” in the last line but there is no previously claimed battery unit and so this limitation lacks antecedent basis.  To advance prosecution, this limitation will be interpreted as battery subunit, since in the instant specification, “battery unit” is 122 (par 0090), which is also the reference number for “battery subunit” (para 0089). Claims 2-13 are rejected as being dependent upon a rejected base claim.
10.	Claim 1 recites “electrically connecting the battery unit with the outside” but “the outside” lacks antecedent basis and it is unclear what is meant by “the outside”. Claims 2-13 are rejected as being dependent upon a rejected base claim.
11.	Claims 3 and 10 recite “at least partly substance-to-substance bonded” and “at least partly roughened”, respectively, but in these claims, the interpretation of “partly” is unclear.  That is, it is unclear if “partly” refers to a part or section that is bonded or roughened or if “partly” describes a relative extent of bonding or roughening.  
12.	Claim 8 recites “at least one contact element electrically connected with the plate element facing the battery cell” but this limitation lacks antecedent basis since there is no previously recited “plate element facing the battery cell”.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

13.	Claims 1-3 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brisbane US PG Publication 2012/0231324.
Regarding Claim 1 and 2, Brisbane discloses a rechargeable battery subunit comprising at least one rechargeable battery cell (prismatic battery cell) 12, at least one cell housing (rectangular metal can, para 0018, accommodating the battery cell 12 combined with cover 14 to encompass “cell housing”), wherein the cell housing has two opposite axial end faces (top and bottom surfaces of the can) separated from each other by a circumferential lateral area of the cell housing and at least one of the axial end faces comprises at least one through hole (holes in cap through which first terminal 16 and second terminal 18 extend), and at least one contact unit (terminals/tabs 16/18 and connector 24) is provided only at an axial end surface of the cell housing (meeting Claim 2), is at least partially electrically conductive (see para 0022) and fixed to the cell housing to close the through hole (since terminals 16/18 close the through holes), wherein the contact unit 16/18/24) is necessarily electrically connected with at least one current collecting 12 via the through hole (since terminals 16/18 must connect to the battery electrodes in order to function and any structural element that does that can be called a current collector), and the contact unit 16/18/24 comprises at least one outer surface facing away from the battery cell 12 for electrically connecting the battery unit with the outside at least via 24′ (see at least Figs. 1-4; paras 0016-0018, 0020-0028).  
Regarding Claim 3, contact unit parts 24 of Brisbane can be adhered (which is substance-to-substance bonding) to the main body 22 of the upper portion of the cell housing (the cover 14).  
Regarding Claim 7 and 8, the contact unit of Brisbane comprises at least one plate element 16/18 and adjacent 16/18 arranged on the axial end of the cell housing (battery can) (which are necessarily connected to current collectors of the battery cell) and at least two leg elements 24′ spaced apart from each other, electrically connected with opposite end sections of the plate element, protruding orthogonally from the plate element and extending along at least a part of the lateral area of the cell housing, and the contact unit comprises at least one contact element 24 connected with 16/18 that faces the battery cell.  See Fig. 1.  
Regarding Claim 9, the plate element comprising two adjacent sets of electrically conductive contact sections 16/18 are electrically connected with different current collectors of the battery cell and are separated by electrically non-conductive section of the lower surface of cover 14. 
14.	Claims 1, 2, 5, 6, and 1 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weinstein US PG Publication 2006/0208695.
Regarding Claim 1, Weinstein discloses a rechargeable battery subunit comprising at least one rechargeable battery (para 0045 says that the portable direct power supply of the invention can be a rechargeable cell), at least one cell housing (first subsection) 32 accommodating the battery cell (electrochemical cell 72), wherein the cell housing 32 has two opposite axial end faces separated from 32, and at least one of the axial end faces comprises at least one through hole (within 54), and at least one contact unit 26/24/28 is at least partly electrically conductive and fixed to the cell housing to close the through hole, wherein the contact unit is necessarily electrically connected with at least one current collector of the battery cell via the through hole (via terminal 76) (since terminals 76/78 must connect to the battery electrodes in order to function and any structural element that does that can be called a current collector),, and the contact unit 26/24/28 comprises at least one outer contact surface facing away from the battery cell for electrically connecting the battery unit with the outside (see at least Figs 1-2; paras 0029-0030).  
Regarding Claim 2, the contact unit 26/24/28 is provided at the axial end surface and at a portion of the lateral area of the cell housing 32 (see Figs 1 and 2).
Regarding Claim 5, para 0030 of Weinstein recites that the housing can be formed of plastic and in that case, a thin, elongated strip of brass is secured to an interior surface of the nonconductive housing and connects the second terminal 78 with the circuit board 24, which would result in an inner surface of the cell housing 32 being partly covered with a metal (brass) layer.		
Regarding Claim 6, Fig. 1 of Weinstein shows that the cell housing 32 comprises at least one axial section having a reduced cross-sectional area, and the contact unit 26/24/28 encompasses the axial end section as the contact unit and housing 32 are threaded to screw together in order to secure them together. 
Regarding Claim 10, Figs. 1 and 2 of Weinstein show that the contact unit 26/24/28 comprises an inner surface (the threaded surface) contacting the cell housing , and the inner surface is at least partly roughened (since it has threads).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
15.	Claim 11 is rejected under 35 U.S.C. 103 as being obvious over Weinstein US PG Publication 2006/0208695.
Regarding Claim 11, Weinstein discloses the rechargeable battery subunit of Claim 1, the rejection of which is incorporated herein in its entirety.  Weinstein further discloses in para 0048 that the power supply (battery subunit) shown in Fig. 1 can be made with one or more openings to facilitate the movement of gases out of the housing and thereby avoid a dangerous buildup of gas (i.e. it’s a safety issue), which the skilled artisan would understand to be a safety venting device.  Weinstein does not specifically recite that the safety venting device is part of the contact unit.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form the safety venting device in the contact unit of Weinstein because Weinstein teaches KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).  Further, the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
16.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Brisbane US PG Publication 2012/0231324, as applied to Claim 1, and further in view of Tasai US PG Publication 2006/0051664.
Regarding Claim 13, Brisbane discloses the claimed battery subunits of Claim 1, the rejection of which is incorporated herein in its entirety. Brisbane fails to disclose wherein the at least one rechargeable battery cell includes two or more battery cells arranged within the cell housing.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to include at least two cells in the cell housing (can) of Brisbane in order to increase the power output of each cell because the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).  Modified Brisbane fails to discloses wherein homopolar current collectors of at least two of the two or more battery cells are combined with each other to form a single common current collector for the at least two of the two or more battery cells, the contact unit comprises at least one clamping element arranged on a side of the plate element facing the battery cells, and an end section of the common current collector is clamped between the plate element and the clamping element.  However, Tasai discloses a rechargeable battery comprising two or more battery cells 1 within a cell housing, wherein homopolar current collectors are combined with each other to form a single common current collector for the at least two of the two or more battery cells (see e.g. Figs 1-7, paras 0035-0045).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant 3 can be clamped to external connecting member with a clamping member in order to reduce contact resistance (see para 0021).  The skilled artisan would therefore find it obvious to use a clamping member to clamp clamp an end section of the common current collector of Brisbane modified by Tasai between the plate element of Tasai and the clamping member in order to secure the parts together in a way that reduces contact resistance.  
17.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Brisbane US PG Publication 2012/0231324, as applied to Claim 1, and further in view of Gilland US PG Publication 2015/0318524.
Regarding Claim 13, Brisbane discloses the claimed battery subunits of Claim 1, the rejection of which is incorporated herein in its entirety.  Each adjacent battery cell 12 of Brisbane can be considered a directly neighboring rechargeable battery subunit, and the contact units 24 (and therefore neighboring battery subunits) of Brisbane are in electrical contact with each other.  Brisbane fails to specifically disclose a clamping device pressing the battery subunits against each other.  However, Gilland discloses a battery module wherein rails 74/76 clamp and press together (to some extent, even if it is not explicitly stated) rechargeable battery subunits (cells) 60 in order to secure the cells in place (see para 0038, Fig. 2).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to include at least one clamping device pressing the battery units of Brisbane together to secure the cells in place because Gilland teaches this method of ensuring the security of the cells and the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729